Citation Nr: 0608089	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-16 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected schizophrenia, paranoid type.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to May 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the RO.  



FINDINGS OF FACT

The service-connected paranoid schizophrenia currently is 
shown to be productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with deficiencies in most areas, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an increased initial 
evaluation of 70 percent for the service-connected paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic 
Code 9203 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in October 2003, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the February 2004 Statement of the Case, the RO provided 
the regulations for an increased rating for the claim, and 
thereby informed the veteran of the evidence needed to 
substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was provided a VA examination in October 2003.  
All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Background and Analysis

In an August 1979 rating decision, the RO granted service 
connection for anxiety reaction with paranoid trends and 
assigned a 10 percent rating under Diagnostic Code 9400, 
effective on May 11, 1978.  

In an October 1988 rating decision, the RO increased the 
veteran's rating to 30 percent disabling, effective on July 
14, 1988.  

In a November 1998 rating decision, the RO increased the 
veteran's rating to 50 percent disabling, effective on August 
12, 1998.  The veteran's disability was re-characterized as 
schizophrenia, paranoid type, and was rated under Diagnostic 
Code 9203.  

In a January 1999 rating decision, the RO re-assigned an 
effective date of July 20, 1998, for the 50 percent rating 
for schizophrenia, paranoid type.

In June 2003, the veteran asserted that the symptoms 
associated with his paranoid schizophrenia had worsened.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

The veteran's paranoid schizophrenia is currently evaluated 
as 50 percent under Diagnostic Code 9203.  

Under this Diagnostic Code, a 50 percent evaluation is 
warranted for paranoid schizophrenia when the disability 
causes occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

During the course of this appeal, the veteran was afforded a 
formal VA psychiatric examination in October 2003.  The 
record also contains VA outpatient treatment records, and 
statements from the veteran.  

A May 2002 VA mental health note indicates that the veteran 
was in good spirits, and said that he was doing well.  He 
stated that conflict at work had been minimal.  It was noted 
that there was no evidence of irritability, agitation, or 
active or new psychotic process.  

The veteran had no complaints about anxiety or depression.  
It was noted that the veteran looked well, was well groomed, 
and was not agitated or dysphoric.  The examiner stated that 
the clinical picture was positive.  

A December 2002 VA mental health note indicates that the 
veteran stated that he had no troubles.  He did report 
feeling harassed on the job and on the street.  It was noted 
that the veteran was alert, clear, and coherent, but fearful 
of what was happening at work.  

It was noted that the veteran was pleasant, informative, not 
agitated, well dressed, and well groomed.  He denied having 
suicidal thinking and audiovisual hallucinations.  

A May 2003 VA mental health note indicates that the veteran 
reported moderate stresses at work.  It was noted that the 
veteran's mental status did not reveal evidence of agitation, 
dysphoria, confusions, audiovisual hallucinations or 
suicidal/homicidal ideation.  

A June 2003 VA mental health note indicates that there was no 
evidence of any suicidal or homicidal ideation.  The veteran 
was not agitated.  

A July 2003 VA mental health note indicates that the veteran 
felt victimized and estranged at work.  There was no evidence 
of suicidal thinking or threats against others.  It was noted 
that the veteran continued to have low grade, vague, poorly 
systematized paranoid notions about how he was treated at 
work.  

The August 2003 through October 2003 VA mental health notes 
indicate that the veteran was having difficulties at work and 
with his son.  

A September 2003 letter written by the veteran's work 
supervisor indicates that the veteran was placed in an off-
duty, without pay status on September 4, 2003.  

The letter states that the veteran addressed his supervisor 
in a discourteous tone and demonstrated violent and obnoxious 
behavior.  It was noted that the veteran was pointing his 
fingers at the supervisor.  

The October 2003 VA examination indicates that the veteran 
had a history of several psychiatric hospitalizations and a 
history of getting into fights.  It was noted that the 
veteran was quite paranoid, and felt that people were talking 
about him and his private life.  

The veteran reported sometimes feeling as though the TV and 
the radio were talking to him.  He was sporadically depressed 
and anxious.  It was noted that his symptoms seemed to be 
moderate to severe in nature, and the veteran had been having 
them for many years.  

It was noted that the veteran had some problems with his 
supervisors at work, and his relationships with his wife and 
children were somewhat "problematic."  The examiner noted 
that the veteran appeared to be isolative and had few 
friends.  It was noted that the veteran was able to work, 
although he had some problems at work.  

On examination, the veteran was dressed casually.  He was 
cooperative, his mood was neutral, his affect was 
appropriate, and his speech was normal.  There were no 
perceptual problems.  Thought processes and thought content 
were normal.  

There was no suicidal or homicidal ideation.  The veteran was 
oriented to person, place, and time.  Insight and judgment 
were fair.  Impulse control was fair.  The diagnosis was 
paranoid schizophrenia, and a GAF of 45 was assigned.  

The VA mental health treatment records from October 2003 
through February 2004 indicate that the veteran continued to 
have problems at work.  It was noted that his relationships 
with his son and wife had improved.  However, the veteran did 
not socialize and confined himself to his apartment.  

In an April 2004 statement, the veteran indicated that he had 
difficulties at work, and was harassed and humiliated there.  
He stated that his home was bugged with listening devices.  
He noted that he did not get along with his neighbors and was 
agitated every day.  He reported having headaches all the 
time, shouting a lot, and arguing constantly with his wife.  

A May 2004 letter from the veteran's VA psychiatrist stated 
that the veteran was stressed out due to work related issues 
and was very anxious and paranoid.  It was noted that the 
veteran was advised to not return to work.  

A May 2004 letter from the veteran's VA psychiatrist stated 
that the veteran received treatment at the VA mental health 
clinic for chronic paranoid schizophrenia.  It was noted that 
the veteran had received psychiatric treatment continuously 
since September 1980 and antipsychotic medication ever since.  

It was noted that the veteran's adherence to treatment had 
been satisfactory, and he was seen on a regular basis by a 
psychiatrist and a psychotherapist.  The psychiatrist noted 
that for the past years and more recently, the veteran had 
difficulties performing his duties and had recently been 
recommended for a leave of absence from work.  

It was further noted that the veteran was in need of 
continuous psychiatric treatment, and was not considered to 
be able to enter a recovery that would permit him to function 
optimally; therefore, his retirement was clinically 
recommended.  

In a June 2004 statement, the veteran indicated that he had 
submitted his application for disability retirement to the 
Post Office.  He stated that he could not endure the stress 
that he received there everyday.  

A July 2004 letter from the Office of Personnel Management 
indicated that the veteran's application for disability 
retirement had been approved.  

Following a careful review of the evidence, the Board finds 
that, as the service-connected paranoid schizophrenia most 
closely approximates the criteria for a 70 percent rating, an 
increased rating is assignable in this case.  

In reaching this determination, the Board points out that the 
veteran's VA clinicians and examiners have found the veteran 
to have depression that affected his ability to function 
independently, appropriately, and effectively.  

The evidence has also shown that the veteran had impaired 
impulse control, specifically, the veteran's work supervisor 
reprimanded the veteran for speaking in a discourteous tone, 
and demonstrating violent and obnoxious behavior.  

The evidence also shows that the veteran had difficulty 
adapting to stressful circumstances.  In fact, in May 2004, 
the veteran's VA psychiatrist stated that for the past years 
and more recently, the veteran had difficulties performing 
his duties and had recently been recommended for a leave of 
absence from work.  

It was further noted that the veteran was in need of 
continuous psychiatric treatment, and was not considered to 
be able to enter a recovery that would permit him to function 
optimally; therefore, his retirement was clinically 
recommended.  

Finally, the evidence shows that the veteran has an inability 
to establish and maintain effective relationships.  The 
October 2003 VA examiner noted that the veteran had some 
problems with his supervisors at work, and his relationships 
with his wife and children were somewhat "problematic."  
The examiner noted that the veteran appeared to be isolative 
and had few friends.  

The overall findings, in the Board's opinion, are more 
consistent with the criteria of occupational and social 
impairment with deficiencies in most areas, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  

However, the Board finds that the medical evidence, when 
viewed in its entirety, does not support the assignment of a 
100 percent rating.  

In reaching this conclusion, the Board points out that the 
medical evidence does not show that the veteran had gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  

In fact, the overall clinical findings do not show that the 
service-connected paranoid schizophrenia is productive of a 
disability picture manifested by total occupational and 
social impairment.  

Accordingly, an initial evaluation of no more than 70 percent 
is assignable for the service-connected paranoid 
schizophrenia in this case.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  



ORDER

An increased evaluation of 70 percent, but not higher, for 
the service-connected paranoid schizophrenia is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


